Title: To Thomas Jefferson from Tarlton Saunders, 21 August 1823
From: Saunders, Tarlton
To: Jefferson, Thomas


Dear Sir
Richmond
21t August 1823
I am favored with your respects of the 11th instant, the time you propose to pay your first Bond to Mr Lyle, will be perfectly satisfactory to him, and you may rest assured Sir, that unless something unexpected should turn up in the affairs of the estate, that you will not find us troublesome, and will rely on your making payments as you can make it convenient, with great esteem and respect I am Dear SirYour Mo Ob SevtTarlton Saunders